Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT
THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
November 22, 2011 by and between VERY HUNGRY LLC and any assignees or
transferees thereof (the “Purchaser”) and PROSPECT GLOBAL RESOURCES INC., a
Nevada corporation (the “Company”). Purchaser and the Company are sometimes each
referred to herein as a “Party” and collectively as the “Parties.”
ARTICLE I.
DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Colorado are authorized or required by law or other
governmental action to close.
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
“Closing Date” means the Business Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all conditions precedent to
(i) the Purchaser’s obligations to pay the Purchase Price and (ii) the Company’s
obligations to deliver the Shares, in each case, have been satisfied or waived.
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Purchase Documents” means this Agreement, the Warrant and the Registration
Rights Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Purchase Price” means $10,999,998.75 in cash.
“Registration Rights Agreement” means the Registration Rights Agreement dated
the date hereof between the Company and the Purchaser and any holder of the
Warrant.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Warrant” means the Warrant to purchase 2,588,235 shares of Common Stock dated
the date hereof issued by the Company to the Purchaser or its designee(s).

 

 



--------------------------------------------------------------------------------



 



“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
ARTICLE II.
PURCHASE AND SALE
2.1 Closing.
(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase, 2,588,235 shares of Common Stock (the “Shares”) at a
purchase price of $4.25 per Share. The Purchaser shall deliver to the Company,
via wire transfer of immediately available funds, the Purchase Price and the
Company shall deliver to the Purchaser the Shares. Upon satisfaction of the
covenants and conditions set forth herein, the Closing shall occur at the
offices of the Company or such other location as the parties shall mutually
agree.
2.2 Deliveries.
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
(i) this Agreement duly executed by the Company;
(ii) the Warrant duly executed by the Company; and
(iii) the Registration Rights Agreement duly executed by the Company.
(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:
(i) this Agreement duly executed by the Purchaser;
(ii) the Registration Rights Agreement duly executed by the Purchaser and any
holder of the Warrant; and
(iii) the Purchase Price by wire transfer to the account as specified in writing
by the Company.
2.3 Closing Conditions.
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchaser contained herein (unless as
of a specific date therein);
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

2



--------------------------------------------------------------------------------



 



(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Purchaser as follows on the
date hereof and on the Closing Date:
3.1 Organization of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada. The
Company has full corporate power and authority to own, use, lease and license
its assets and its properties and to carry on its business as it is now being
conducted.
3.2 Power and Authority. The Company has full power and authority to enter into
the Purchase Documents and to consummate the transactions contemplated hereby
and thereby. The Company has duly and validly executed and delivered the
Purchase Documents. Each of the Purchase Documents constitute legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or similar laws in
effect which affect the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies.
3.3 No Conflict. The execution and delivery by the Company of the Purchase
Documents and the consummation of the transactions contemplated hereby will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (i) any provision of the Certificate of Incorporation of the
Company, as amended, or Bylaws of the Company, (ii) any mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise
or license to which the Company or any of its properties or assets is subject,
or (iii) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company or its properties or assets.
3.4 Government Approvals. Except as may be required by any state “blue sky”
laws, no authorization, consent, approval, license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency, regulatory authority or political subdivision thereof, any
securities exchange or any other Person is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
business of the Company.

 

3



--------------------------------------------------------------------------------



 



3.5 Liabilities. To the best of the Company’s knowledge, it has no material
contingent liabilities not disclosed in the financial statements filed with the
Securities and Exchange Commission.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Company as follows on the
date hereof and on the Closing Date:
4.1 Power and Authority. The Purchaser has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby. The Purchaser has duly and validly executed and delivered this
Agreement. Each Purchase Document constitutes legal, valid and binding
obligations of the Purchaser, enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar laws in effect
which affect the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies.
4.2 Risk. The Purchaser recognizes that the purchase of the Shares involves a
high degree of risk in that: (i) the Company is a development stage business
with only limited operating history and will require additional operating funds
from time to time; (ii) an investment in the Company is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Company and the Shares; (iii) the Purchaser may not be
able to liquidate his, her or its investment; (iv) transferability of the Shares
is extremely limited; and (v) in the event of a disposition of the Shares, the
Purchaser could sustain the loss of his, her or its entire investment.
4.3 Accredited Investor. The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act, and
the Purchaser is able to bear the economic risk of a loss of its entire
investment in the Shares.
4.4 Investment Experience. The Purchaser has prior investment experience,
including investment in non-listed and unregistered securities.
4.5 Residency. The Purchaser’s principal residence address is in the
jurisdiction set forth on the signature page of this Agreement.
4.6 Information. The Purchaser acknowledges and agrees that the Purchaser has
been provided access to and has had the opportunity to discuss with the Company
and review any information the Purchaser desires in order to analyze the
Company’s business, management, financial affairs, prospects and the terms and
conditions of this transaction with the Company. The Purchaser has such
knowledge and experience in financial and business matters that the Purchaser is
capable of evaluating the merits of this transaction. The Purchaser has had the
opportunity to seek independent advice in connection with such evaluation and
analysis.

 

4



--------------------------------------------------------------------------------



 



4.7 Protection of Interests; Exempt Offering. The Purchaser by reason of the
Purchaser’s business or financial experience has the capacity to protect the
Purchaser’s own interests in connection with the transaction contemplated
hereby. The Purchaser agrees that the Purchaser will not sell or otherwise
transfer the Shares unless they are registered under the Securities Act or
unless an exemption from such registration is available.
4.8 Investment Intent. The Purchaser understands that the Shares have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act which depends, in part, upon the Purchaser’s
investment intention. In this connection, the Purchaser is acquiring the Shares
as principal for its own account and not with a view to or for distributing or
reselling the Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of the Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of the Shares in
violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws).
4.9 Restricted Securities. The Purchaser understands that there currently is a
limited public market for the Shares and that Rule 144 promulgated under the
Securities Act requires, among other conditions, a one-year holding period prior
to the resale (in limited amounts) of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act. The Purchaser consents that the Company may, if it desires,
permit the transfer of the Shares out of the Purchaser’s name only when the
Purchaser’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the Securities Act or any state securities or
“blue sky” laws (collectively, the “Securities Laws”). The Purchaser agrees to
hold the Company and its members, managers, officers, employees, controlling
persons and agents and their respective heirs, representatives, successors and
assigns harmless and to indemnify them against all liabilities, costs and
expenses incurred by them as a result of any misrepresentation made by the
Purchaser contained in this Agreement or any sale or distribution by the
Purchaser in violation of the Securities Laws. The Purchaser understands and
agrees that in addition to restrictions on transfer imposed by applicable
Securities Laws, the transfer of the Shares will be restricted by the terms of
this Agreement.
4.10 Legends. The Purchaser consents to the placement of a legend on any
certificate evidencing the Shares that the Shares have not been registered under
the Securities Laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. The Purchaser is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Shares and may place
additional legends to such effect on the Purchaser’s certificate(s) for the
Shares.
ARTICLE V.
MISCELLANEOUS
5.1 Lockup. The Purchaser agrees to enter into a customary “lock-up” agreement
with respect to the Shares and the Warrant Shares as required by the
underwriter(s) of a public offering of the Company’s securities.

 

5



--------------------------------------------------------------------------------



 



5.2 Fees and Expenses. Each Party shall pay all costs and expenses that it
incurs with respect to the preparation, negotiation, execution and delivery of
this Agreement and the other documents and agreements entered into in connection
herewith. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares to the
Purchaser.
5.3 Entire Understanding. This Agreement, together with the schedules hereto,
and the Registration Rights Agreement set forth the entire agreement and
understanding of the Parties and supersede any and all prior agreements,
arrangements and understandings among the Parties, and there are no other prior
written or oral agreements, undertakings, promises, warranties, or covenants
respecting such subject matter not expressly set forth herein and therein.
5.4 Further Assurances. Each of the Parties agrees to execute and deliver (or
cause to be executed and delivered) such additional documents and instruments
and to perform such additional acts as may be necessary and appropriate to
effectuate, carry out, and perform all of the terms, provisions, and conditions
of this Agreement.
5.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page of this Agreement prior to 5:30 p.m. (mountain time)
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature page of this Agreement on a day that is not a
Business Day or later than 5:30 p.m. (mountain time) on any Business Day,
(c) the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature page of this
Agreement.
5.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado without
giving effect to the principles of conflicts of law thereof.
5.7 Replacement of the Shares. If any certificate evidencing the Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction. The applicant for a new certificate under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
certificate.
5.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (including by facsimile)
to the other Parties.
5.9 Recitals. The recitals set forth above are hereby incorporated into this
Agreement and made a binding part hereof.

 

6



--------------------------------------------------------------------------------



 



5.10 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

          PROSPECT GLOBAL RESOURCES INC.,   Address for Notice:
a Nevada corporation
  600 17th St. Suite 2800 South
 
      Denver, CO 80202
By:
  /s/ Patrick L. Avery
 
  Attn: Patrick Avery
 
  Name: Patrick L. Avery   Fax: 720-294-0402
 
  Title: Chief Executive Officer   email: pavery@prospectgri.com

With a copy to (which shall not constitute notice):
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202-4437
Attn: Jeff Knetsch

          VERY HUNGRY LLC   Address for Notice:
 
      730 17th Street Suite 800
By:
  /s/ Brian Fleischmann   Denver CO 80202
 
 
 
By: Brian Fleischmann
Title: Manager   Attn: Brian Fleischmann
Fax: 303-571-1221
 
      email: bff@hexagoninc.com

 

8